IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KIREE TYQWONE LUCAS,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4333

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 5, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Kiree TyQwone Lucas, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy and Heather Flanagan Ross,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.